                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

 KCI AUTO AUCTION, INC,                          )
                                                 )
                               Plaintiff,        )
                                                 )
 v.                                              )   Case No. 5:17-cv-06086-NKL
                                                 )
 ALONZO D. ANDERSON, et al.,                     )
                                                 )
                               Defendants.       )

                                             ORDER

       Pending before the Court is Defendant Alonso Anderson’s motion for relief from final

judgment, Doc. 179, Plaintiff KCI Auto Auction, Inc.’s motion to enforce, Doc. 193, KCI’s motion

for leave to file excess pages, Doc. 197, and KCI’s motion for sanctions pursuant to Rule 11, Doc.

198. For the following reasons, the motion for relief from final judgment is denied, the motion to

enforce is granted in part, the motion for leave to file excess pages is granted, and the motion for

sanctions is denied.

I.     Background

       This dispute began when a purchasing account used to purchase vehicles at KCI, the

“Lucky 7 Account,” became delinquent. KCI brought claims against Mr. Anderson, along with

seven other individuals and three entities, for breach of contract, action on account, promissory

estoppel, account stated, fraudulent misrepresentation, fraudulent conveyance, unjust enrichment

and quantum meruit, conversion, replevin, civil conspiracy, constructive trust, injunctive relief,

negligence per se and alter ego/piercing the corporate veil. Doc. 41 (Amended Complaint).




                                                 1
       Litigation on the merits of KCI’s claims against Mr. Anderson1 ended after the Court

granted KCI’s motion for summary judgment.2 Doc. 115. The Court found, in relevant part, that

KCI had a valid contract with Anderson as a result of an oral “floor plan” agreement made with

two other defendants, who were found to be agents acting on behalf of Mr. Anderson, and an

“Auction Guarantee,” signed and executed by Mr. Anderson, in which Mr. Anderson personally

guaranteed full payments of any debts. Id. Although Mr. Anderson argued that KCI’s exhibits

were forgeries, that the signature shown on KCI’s exhibits was not his, and that he signed different

papers than those filed by KCI, Doc. 111-1, the Court found that summary judgment was

nonetheless warranted because Mr. Anderson’s affidavit was conclusory and he had admitted the

authenticity of these documents by failing to respond to KCI’s requests for admissions, Doc. 106-

2, pp. 11–12. Mr. Anderson then appealed the summary judgment decision, but the appeal was

dismissed for failure to prosecute. Doc. 122.

       Following the Court’s decision, KCI served Mr. Anderson with post-judgment discovery.

Doc. 125. When Mr. Anderson had not responded some two months later, KCI filed a motion to

compel, which was granted in November 2018. Doc. 134. When Mr. Anderson again failed to

respond to KCI’s discovery despite the Court’s Order to do so, KCI motioned to hold Mr. Anderson

in civil contempt, Doc. 135, and the matter was referred to a Magistrate Judge for a hearing, Doc.

141. Mr. Anderson did not appear for the hearing, nor did he file any objections to the Report and



1
 KCI entered into a settlement agreement with six defendants—Angelo Jefferson, Tom Ephrem,
David Ephrem, Danny Ephrem, Barry Ristick, and Quality Used Cars, LLC—and voluntarily
dismissed two defendants, Jason and J.J. Ephrem. Doc. 97; Doc. 102; Doc. 103. Default judgment
was entered against two entities, Lucky 7 Used Cars, L.L.C. and Lucky 7 Discount Auto Sales
LLC. Doc. 100.
2
  The Order on Summary Judgment did not address KCI’s claims for punitive damages, but KCI
later dismissed those claims. Doc. 131.

                                                 2
Recommendations that resulted.       The Court adopted the Magistrate Judge’s Report and

Recommendation, found Mr. Anderson in contempt of court, and among other things, imposed

sanctions accruing for each day of noncompliance with the Court’s prior order and permitted KCI

to submit a record of costs and expenses incurred to be assessed against Mr. Anderson. Doc. 158.

II.    Discussion

       Mr. Anderson now contends that the Court’s order granting summary judgment to KCI

should be set aside based on newly submitted evidence, because the prior judgment was

fraudulently procured and because the judgment is otherwise void. Doc. 179. KCI claims that

Mr. Anderson’s motion is frivolous and he should be sanctioned pursuant to Rule 11. Doc. 198.

Separately, KCI seeks to enforce the Court’s prior Orders awarding KCI costs associated with

conducting discovery and sanctions pursuant to the Court’s civil contempt finding. Doc. 193.

       A. Mr. Anderson’s Motion for Relief from Final Judgment

       Federal Rule of Civil Procedure 60(b) provides that a court may provide relief from a final

judgment “on motion and just terms” for various reasons, including “newly discovered evidence

that, with reasonable diligence, could not have been discovered in time to move for a new trial”

and “fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by

an opposing party.” Fed. R. Civ. P. 60(b)(2)–(3). Rule 60(b)(4) also provides for relief when “the

judgment is void.”      However, relief under Rule 60(b) is reserved for “extraordinary

circumstances,” and it is “‘not intended as a substitute for a direct appeal from an erroneous

judgment.’” Spinar v. South Dakota Bd. Of Regents, 796 F.2d 1060, 1062 (8th Cir. 1986) (citations

omitted).

       To the extent that Mr. Anderson argues the judgment against him should be set aside

because it is wrong, relief pursuant to Rule 60(b) is untimely. “To prevent its use as a substitute



                                                3
for a timely appeal on the underlying merits, a Rule 60(b) motion must be made within thirty days

of the judgment if the alleged error could have been corrected by appeal of that judgment.”

Sanders v. Clemco Ind., 862 F.2d 161, 169 (8th Cir. 1988). Mr. Anderson’s argument that “[t]he

court . . . misapplied the Summary Judgment Standard by weighing the evidence and failing to

construe the evidence in light [sic] most favorable to non-movant,” Doc. 179, p. 5, is precisely the

sort that could have been “corrected by appeal.” See, e.g., Robert Johnson Grain Co. v. Chem.

Interchange Co., 541 F.2d 207, 210–11 (8th Cir. 1976) (reversing summary judgment when factual

conflicts were not resolved in favor of non-moving party). Accordingly, relief on these arguments

is denied.

       Under Rule 60(b)(3), a court may provide relief from an order or judgment if the movant

shows “‘with clear and convincing evidence, that the opposing party engaged in a fraud or

misrepresentation that prevented the movant from fully and fairly presenting its case.’” United

States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 935 (8th Cir. 2006) (quoting Harley v. Zoesch,

413 F.3d 866, 870 (8th Cir. 2005)). Mr. Anderson alleges that counsel for KCI 1) abused the

discovery process by “present[ing] questions that [counsel] knew were lies,” 2) persuaded

witnesses to commit perjury, 3) deceived the Court by treating “Lucky 7 Discount Auto Sales,

LLC” and “Lucky 7 Discount Auto Sales” as the same entity, and 4) knowingly presented forged

documents to the Court. Doc. 179.

       None of these arguments are grounds for relief or sufficient grounds to warrant a hearing

on Mr. Anderson’s motion. First, Mr. Anderson does not submit any evidence or specific

pleadings to support his allegations of wrongdoing on the part of KCI, let alone evidence that

satisfies the “clear and convincing” standard. Second, Mr. Anderson has not shown how these

allegations prevented him from fully and fairly presenting his case. To the contrary, Mr. Anderson



                                                 4
made many of these same allegations in response to the motion for summary judgment: that KCI’s

exhibits were forgeries, that an expert would establish such forgery, the Lucky 7 Used Cars, LLC

is an LLC in good standing, and that KCI “intentionally left out” parts of the contracts and

tampered with evidence. Doc. 111-1, pp. 2–3, 6–7. By reasserting these arguments now, Mr.

Anderson is merely trying to relitigate his case and take an impermissible “second bite at the

apple.” Metro. St. Louis Sewer Dist., 440 F.3d at 936. Finally, assuming that a party can “present[]

questions that [it] knew were lies,” Doc. 179, p. 3, Mr. Anderson merely had to respond to KCI’s

requests for admissions to correct the record. But Mr. Anderson chose not to, and he cannot now

“blame deficiencies in presenting [his] case on [KCI].” Metro. St. Louis Sewer Dist., 440 F.3d at

936. Accordingly, Mr. Anderson’s motion for relief based on KCI’s alleged fraud or misconduct

is denied.

        Mr. Anderson’s recently submitted documents do not change this outcome, nor do they

warrant relief under Rule 60(b)(2). “[A] Rule 60(b)(2) motion based on the discovery of new

evidence must show (1) that the evidence was discovered after the court’s order, (2) that the

movant exercised diligence to obtain the evidence before entry of the order, (3) that the evidence

is not merely cumulative or impeaching, (4) that the evidence is material, and (5) that the evidence

would probably have produced a different result.” Miller v. Baker Implement Co., 439 F.3d 407,

414 (8th Cir. 2006) (citations omitted). Mr. Anderson does not specify which submissions support

his claim to relief, so the Court construes Mr. Anderson’s motion to be based on the recently-

submitted affidavit from a handwriting expert, Doc. 176, a document described as “initial

disclosures,” Doc. 177, a declaration by Mr. Anderson, Doc. 178, and a copy of old cell phone

bills, Doc. 179-2.




                                                 5
       These filings do not provide grounds for relief because they duplicate evidence that was

considered and on the record before summary judgment was entered or constitute evidence that

could have been before the Court had Mr. Anderson acted diligently. The cell phone bill,

submitted as purported evidence of Mr. Anderson’s whereabouts, dates to 2014, and Mr. Anderson

does not present any argument or evidence as to why those records could not have been obtained

earlier. Doc. 179-2. Mr. Anderson’s Declaration largely recites information or argument that

appeared in his prior responses, compare Doc. 178 with Doc. 111-1, and the “initial disclosures,”

Doc. 177, which were due on September 21, 2017, Doc. 40, do not contain evidence.

       Finally, Wendy Carlson’s affidavit, Doc. 176, does not provide grounds for relief because

the underlying evidence on which it is based is not newly discovered, see Doc 176, pp. 21–24, 26

(showing as exhibits to affidavits documents originally filed on November 29, 2017 as Doc. 88-1

and Doc. 88-2), and Mr. Anderson does not even argue that he could not have obtained the opinion

prior to judgment.3 Therefore, this filing does not provide grounds for relief under Rule 60(b)(2).

See Provident Life & Acc. Ins. Co. v. Goel, 274 F.3d 984, 1000 (5th Cir. 2001) (denying relief

based on handwriting analysis when movant “had access to the copy of the signed [document] long

before summary judgment was entered . . . and the importance of the [document] . . . was evident

from the beginning.”).

       Finally, “Federal Rule of Civil Procedure 60(b)(4) . . . requires relief from a judgment when

that judgment is void.” Bell v. Pulmosan Safety Equipment Corp., 906 F.3d 711, 714 (8th Cir.



3
 Ms. Carlson’s affidavit is dated seven days after the postage on the envelope used to send her the
comparison documents. Doc. 176, pp. 5, 25. The timely turnaround of Ms. Carlson’s affidavit
and the availability of relevant underlying evidence indicates that any diligence on Mr. Anderson’s
part could have produced this evidence before February 26, 2018, the deadline for expert
disclosures set in the Scheduling Order, Doc. 61, p. 2, and long before summary judgment was
granted in April 2018.

                                                 6
2018). “A judgment is void if the rendering court lacked jurisdiction or acted in a manner

inconsistent with due process.” Baldwin v. Credit Based Asset Servicing and Securitization, 516

F.3d 734, 737 (8th Cir. 2008) (quoting Kessler v. Crichton, 221 F.3d 1342, 1342 (8th Cir. 2000)).

“‘A judgment is not void,’ for example, ‘simply because it is or may have been erroneous.’”

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (citation omitted).

        Mr. Anderson argues that the judgment against him is void based on purported conflicts

with Articles 2 and 9 of the Uniform Commercial Code and because of KCI’s alleged forgery of

various documents, as discussed above. Doc. 179, p. 8. These arguments pertain to the merits of

the judgment, not the Court’s jurisdiction to issue the judgment. Accordingly, these arguments do

not present grounds for relief under Rule 60(b)(4). See Espinosa, 559 U.S. at 270; see also United

States v. Three Hundred Fifty-Three Thousand Six Hundred Dollars, in U.S. Currency, 463 F.3d

812, 813 (8th Cir. 2006) (denying relief when claimant’s argument “challenge[d] the legality of

the forfeiture itself, not the district court’s jurisdiction over the forfeiture action.”).

        Mr. Anderson also argues elsewhere in his motion that he was denied due process because

he was not given the opportunity to be heard or to present evidence at a hearing. Doc. 179, pp. 3,

5–6. However, the Due Process Clause does not require a hearing prior to an order granting

summary judgment. See Chrysler Credit Corp. v. Cathey, 977 F.2d 447, 448–49 (8th Cir. 1992)

(finding that district court did not violated the Due Process Clause by deciding case without a

hearing because “when there is no material factual dispute, there is no hearing requirement”).

“[A]n opportunity to submit briefs and supporting affidavits satisfies the parties’ right to be heard.”

Id. at 449. Here, Mr. Anderson had such opportunity, took advantage of that opportunity by

submitting briefs and evidence, see Doc. 111-1, and was afforded over three additional weeks to

do so, see Doc. 105 (setting deadline for opposition as 2/16/2018); Doc. 110 (Order to Show Cause



                                                    7
by 3/12/2018). Finally, Mr. Anderson did not request oral argument or a hearing on KCI’s motion.

In sum, Mr. Anderson’s due process rights were not violated, and his motion to set aside the

judgment as void is denied.

          B. KCI’s Motion for Sanctions Pursuant to Rule 11

          KCI seeks an order entering Rule 11(b) sanctions against Mr. Anderson for filing his

motion for relief from final judgment, which KCI characterizes as a “baseless, meritless and

frivolous filing.” Doc. 198, p. 4. KCI has also filed a letter to Mr. Anderson, pursuant to Rule

11(c), explaining KCI’s intention to file the Rule 11 motion if Mr. Anderson did not withdraw his

motion for relief.4 Doc. 198-1.

          Under Federal Rule of Civil Procedure 11(b), a party presenting a pleading in federal court

“certifies to the best of the person’s knowledge, information, and belief” that the pleading is not

being presented for an “improper purpose,” like harassment; the claims are warranted by law; and

the factual contentions have evidentiary support or are likely to have such support after further

investigation. The purpose of this rule is to “deter baseless filings.” Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 393 (1990). Thus, a court may impose appropriate sanctions on a party who

violates Rule 11(b). Fed. R. Civ. P. 11(c).

          Although the Court, for the reasons discussed above, finds that Mr. Anderson’s arguments

are insufficient to warrant relief, the Court declines to order additional sanctions based on Mr.


4
    Federal Rule of Civil Procedure 11(c)(2) states:

          A motion for sanctions must be made separately from any other motion and must
          describe the specific conduct that allegedly violates Rule 11(b). The motion must
          be served under Rule 5, but it must not be filed or be presented to the court if the
          challenged paper . . . is withdrawn or appropriately corrected within 21 days after
          service or within another time the court sets. If warranted, the court may award to
          the prevailing party the reasonable expenses, including the attorney’s fees, incurred
          for the motion.

                                                   8
Anderson’s motion. Pro se parties are undoubtedly subject to Rule 11. See, e.g., Campbell v.

Accounts Receivable Mgmt., Inc., No. 14-793-DGK, 2016 WL 355493, at *4 (W.D. Mo. Jan. 26,

2016) (ordering pro se party to show cause why he should not be sanctioned under Rule 11).

However, because “pro se litigants are held to a lesser pleading standard than other parties,”

Whitson v. Stone Cty. Jail, 602 F.3d 920, 922 n.1 (8th Cir. 2010) (quoting Federal Express Corp.

v. Holowecki, 552 U.S. 389, 402 (2008)), courts “traditionally afford pro se parties some leeway

under Rule 11,” Mousel v. Knutson Mortg. Corp., 823 F. Supp. 658, 663 (D. Minn. 1993) (citation

omitted). While repeated motions or filings might support imputing to Mr. Anderson an improper

purpose, like harassment or delay, the Court declines to infer such motive based on a single post-

judgment motion. Further, the Court declines to sanction Mr. Anderson in this context based on

other transgressions, like his disregard of prior Court Orders, because he is already subject to

sanctions for that conduct. Therefore, KCI’s Rule 11 motion is denied.

       C. KCI’s Motion to Enforce

       Finally, KCI seeks attorney’s fees for work incurred pursuing post-judgment discovery and

an award of sanctions, both pursuant to previous Court orders. Doc. 178. KCI has submitted

records detailing attorney’s fees incurred in connection with all of KCI’s post-judgment discovery

efforts that total $10,251.25, and request an order requiring payment of the sanctions that accrued

prior to May 20, 2019, which total $17,250.5 No opposition to KCI’s motion has been filed.

       In its November 7, 2018 Order, the Court found “it appropriate to order Mr. Anderson to

pay the reasonable expenses, including attorney fees, incurred by KCI to compel discovery” and

permitted KCI to submit documentation to that end. Doc. 134, pp. 3–4. In doing so, the Court


5
 KCI also “reserves the right to submit additional documentation and motions for the payment of
monetary sanctions for each additional day after May 20, 2019 that [Mr.] Anderson remains in
contempt of Court.” Doc. 193, ¶ 7.

                                                9
cited Federal Rule of Civil Procedure 37(d), which requires a court to award fees and costs caused

by a party’s failure to act. Id. at 3. Additionally, the Court permitted KCI to move for and submit

documentation supporting costs and expenses incurred in connection with the motion to hold Mr.

Anderson in civil contempt. Doc. 158, p. 4.

       KCI submitted records showing a total of 34.75 hours of work, valued at $295 per hour.

With no opposition to this request, the Court concludes that the hourly rate is reasonable. Further,

the Court concludes that most of the work described in KCI’s exhibit is properly assessed against

Mr. Anderson pursuant to the Court’s prior findings. However, KCI has included 3.75 hours spent

drafting the initial discovery requests on the day Mr. Anderson was first mailed KCI’s post-

judgment discovery requests. See Doc. 193-1 (Summary of Time); Doc. 125 (Certificate of

Service). Since this time was spent in connection with the underlying discovery, rather than work

“caused by” Mr. Anderson’s failure to answer or “incurred by KCI to compel discovery” once the

initial request was made and ignored, it is not properly assessed against Mr. Anderson.

Accordingly, the Court awards KCI fees based on 31.0 hours, valued at $295 an hour, for a total

of $9,145.

       With respect to sanctions, KCI requests an award of $17,250 based on 69 days of sanctions,

accruing at $250 per day, based on Mr. Anderson’s continued failure to cure his contempt of Court.

Doc. 193, pp. 1–2. On March 11, 2019, the Court ordered “[m]onetary sanctions in the amount of

$250 a day . . . for each day of noncompliance” starting March 12, 2019. Doc. 158, p. 3. In so

ordering, the Court clarified that no further fines would accrue once Mr. Anderson purges himself

of contempt by complying with the Court’s Order directing him to respond to KCI’s post-judgment

interrogatories and requests for production. Id. at p. 4. However, Mr. Anderson remains in

contempt of Court. Accordingly, the Court orders defendant Alonso Anderson to pay $17,250 as



                                                10
sanctions accrued as of the filing of KCI’s motion.

       In sum, Mr. Anderson is ordered to make payment, in certified funds, to KCI, within seven

(7) days, in the amount of $26,395.

III.   Conclusion

       For the reasons set forth above, Mr. Anderson’s motion for relief, Doc. 179, is denied.

KCI’s motion for leave to file excess pages, Doc. 197, is granted, but KCI’s motion for sanctions

pursuant to Rule 11, Doc. 198, is denied. Finally, KCI’s motion to enforce, Doc. 193, is granted

in part. Defendant Alonzo D. Anderson is ordered to make payment in certified funds to KCI,

within seven (7) days of this Order, in the amount of $26,395.




                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge
Dated: July 8, 2019
Jefferson City, Missouri




                                               11
